   4:20-cr-03084-JMG-CRZ Doc # 23 Filed: 10/23/20 Page 1 of 1 - Page ID # 45




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                 4:20CR3084

      vs.
                                                                ORDER
NORMA BERNAL-PIOQUINTO,

                   Defendant.


      Defendant has moved to continue the trial, (Filing No. 22), because Defendant
needs to consider and decide whether to enter a guilty plea. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the motion
should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 22), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, Chief United States District Judge, in Courtroom 1, United States
             Courthouse, Lincoln, Nebraska, at 9:00 a.m. on November 23, 2020, or
             as soon thereafter as the case may be called, for a duration of two (2) trial
             days. Jury selection will be held at commencement of trial.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the
             additional time arising as a result of the granting of the motion, the time
             between today and November 23, 2020 shall be deemed excludable time
             in any computation of time under the requirements of the Speedy Trial Act,
             because although counsel have been duly diligent, additional time is
             needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim
             the time should not have been excluded under the Speedy Trial Act.

      October 23, 2020.                         BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
